DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (2020/0043135)
in view of Pham (“BRAIN MRI SUPER-RESOLUTION USING DEEP 3D CONVOLUTIONAL NETWORKS”)
Chou discloses 1. (Original) A method for generating a cortical surface reconstruction from standard-resolution magnetic resonance images, the method comprising:
(Chou, Fig. 7, #706, “[0093] The super-resolution engine 600 generates 706 directionally scaled image data 622 using the input image data 618. The directional scaler 602 of the super-resolution engine 600 performs an upscaling on the input image data 618 at a first resolution to generate the directionally scaled image data 622 at a second resolution that is higher than the first resolution. To generate the directionally scaled image data 622, the directional scaler 602 performs an (e.g., 2×) interpolation by interpolating the mid-point of every 2×2 set of pixels in the input image data 618 and by interpolating the exterior points of the 2×2 set of pixels, and further performs a directional interpolation on the input image data.”)
(c) accessing a neural network with the computer system, wherein the neural network has been trained on training data to learn a mapping from upsampled image data to native high-resolution image data; (Chou, Fig. 6, “[0066] FIG. 6 is a block diagram illustrating a super-resolution engine 600, according to one embodiment. The super-resolution engine 600 is a circuitry that receives input image data 618, and converts the input image data 618 into an output image data 620 having higher pixel resolution than the input image data 618. In some embodiments, the super-resolution engine 600 is a component of an image data processing pipeline, such as the scaler block 348E of the memory-to-memory scaler/rotator pipeline 370 shown in FIG. 5. The input image data 618 may be an individual image, or may be a frame of a multiple frame video. The super-resolution engine 600 uses a neural network 612 to perform the resolution enhancement, where outputs of the neural network 612 are combined with outputs of an enhancement processor 634 that do not use a neural network to generate the output image data 620.”; ”[0082] In some embodiments, the neural network model of the neural network 612 is trained using training data sets including directionally scaled images as input and corresponding residual values as outputs. The training data sets may include images having features that the neural network is trained to effectively handle for super-resolution processing. Rather than learning the target image data as the output, the neural network 612 learns the residual values 630 between the target image data and the directionally scaled image data 622. In some embodiments, the neural network model is trained prior to the processing of the directionally scaled image data 622. For example, the neural network model may be trained by another neural network (e.g., belonging to a system remote from the neural network 612) using the training data sets, and then provided to the neural network 612, such as via a communication network, for use in processing the directionally scaled image data 622. In some embodiments, the residual values of the training data are determined using a training neural network having a neural network model defining algorithmic relationships between the directionally scaled image data and the target image data as inputs, and the residual values as outputs. The training neural network may be trained using training data sets including target image data and directionally scaled image data as inputs, and expected residual values between the target image data and the directionally scaled image data as outputs.”)
(d) inputting the upsampled image data to the neural network using the computer system, generating output as residual image data that represent image differences relative to the upsampled image data; and (Chou, “[0094] The super-resolution engine 600 generates 708 residual values 630 defining differences between target image data of super-resolution enhancement and the directionally scaled image data 622. The target image data refers to an expected or desired an output of the super-resolution enhancement of the directionally scaled image data 622. The neural network 612 of the super-resolution engine 600 receives the directionally scaled image data 622, and processes the directionally scaled image data using a neural network model to generate the residual values 630. In some embodiments, the neural network 612 stores the residual values 630 in the memory 614 of the super-resolution engine 600 for access by the blending logic circuit 616. In other embodiments, the neural network 612 sends the residual values to the blending logic circuit 616. In some embodiments, the neural network 612 generates enhanced image data that includes pixel values rather than the residual values.”)
(e) generating super-resolution image data by combining the upsampled image data and the residual image data. (Chou, “[0097] The super-resolution engine 600 generates 714 the output image data 620 by blending the enhanced image data and the residual values 630 according to the features 624. The blending logic circuit 616 receives the enhanced image data (e.g., including the example-based enhanced image data 626 and the peaking filter enhanced image data 628) from the enhancement processor 634, and the residual values 630 from the memory 614 or directly from the neural network 612. Each instance of the enhanced image data 626/628 may include pixel values of an image at the high resolution of the directionally scaled image data 622. The residual values 630 define differences between the target image data and the directionally scaled image data 622, and in some embodiments, may include smaller data size because pixel values that are the same across corresponding pixels of the target image data and the directionally scaled image data 622 can be omitted from the residual values 630. The blending logic circuit 612 blends corresponding pixel values of the enhanced image data 626/628 and the enhanced image data of the neural network (e.g., residual values 630) according to the features 624. As discussed above, different portions of the input image data 618 may be identified as different features. For each pixel, the blending logic circuit 612 may weight each of the enhanced image data 626 or 628 and the residual values 630 according to whether the pixel corresponds with features that the neural network 612 can effectively handle (e.g., via training) or features that the neural network 612 is not trained or insufficiently trained to handle. The blending may be a soft blend where the blend weight is determined based off of the relevant feature. Portions that are confidently identified as a feature that the neural network 612 is effective at handling may result in larger weighting of the residual values 630 from the neural network 612 in the blending.”)

	Pham discloses the need to be able to create high-resolution from its low input resolution images, in particular “(a) accessing standard-resolution magnetic resonance image data with a computer system, wherein the standard-resolution magnetic resonance image data depict a brain of a subject;” 
 (Pham, Abstract, “In this paper, we propose a three-dimensional (3D) convolutional neural network to generate high-resolution (HR) brain image from its input low-resolution (LR) with the help of patches of other HR brain images. ”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to the method of Chou with any type of image, including MRI images of the brain as shown by Pham.
The suggestion/motivation for doing so would have been to create high-resolution imagery of a brain.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Chou with Pham to obtain the invention as specified in claim one.

	Chou in view of Pham discloses 2. (Original) The method of claim 1, wherein the standard-resolution magnetic resonance image data have a spatial resolution coarser than or equal to 1 millimeter isotropic.(Pham, figure 2, “Fig. 2. Illustration of SR results (KKI2009-02-MPRAGE) with isotropic voxel upsampling (scale factor is 2). LR data (b) with voxel size 2.4 × 2 × 2mm3 is up sampled to size 1.2 × 1 × 1mm3 .”)

Chou in view of Pham discloses 3. (Original) The method of claim 1, wherein the super-resolution image data have a spatial resolution finer than 1 millimeter isotropic. (Pham, figure 2, “Fig. 2. Illustration of SR results (KKI2009-02-MPRAGE) with isotropic voxel upsampling (scale factor is 2). LR data (b) with voxel size 2.4 × 2 × 2mm3 is up sampled to size 1.2 × 1 × 1mm3 .”)

Chou in view of Pham discloses 10. (Original) The method of claim 1, wherein the neural network is a pre-trained neural network and step (c) comprises fine-tuning the pre-trained neural network using additional training data. (Chou paragraph 84, discloses a pre-trained neural network and discloses the case for untrained features. It is implied that untrained features can be trained with additional training data. This is commonly done in the art)

Chou in view of Pham discloses 20. (New) The method of claim 1, wherein the neural network is configured to generate super-resolution magnetic resonance images from lower resolution magnetic resonance images. (See claim one limitation e above)



Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Pham in view of Chaudhari (Super-resolution musculoskeletal MRI using deep learning).

Chou in view of Pham discloses 4. (Original) The method of claim 1, wherein the neural network is a convolutional neural network. (Chou, “[0094] The super-resolution engine 600 generates 708 residual values 630 defining differences between target image data of super-resolution enhancement and the directionally scaled image data 622. The target image data refers to an expected or desired an output of the super-resolution enhancement of the directionally scaled image data 622. The neural network 612 of the super-resolution engine 600 receives the directionally scaled image data 622, and processes the directionally scaled image data using a neural network model to generate the residual values 630. In some embodiments, the neural network 612 stores the residual values 630 in the memory 614 of the super-resolution engine 600 for access by the blending logic circuit 616. In other embodiments, the neural network 612 sends the residual values to the blending logic circuit 616. In some embodiments, the neural network 612 generates enhanced image data that includes pixel values rather than the residual values.”)
Chou discloses a neural network. While a person of ordinary skill in the art would recognize that this neural network most likely corresponds to a CNN it is not expressly disclosed.
Chaudhri (Abstract) discloses using a CNN called DEEPRESOLVE to learn residual-based transformation from high-resolution images and low-resolution images
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the neural network of Chaudhari as the specific means of implementing the neural network of Chou.
The suggestion/motivation for doing so would have been to show the exact means of implement the neural network.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 


	Chou in view of Pham in view of Chaudhri discloses 5. (Original) The method of claim 4, wherein the convolutional neural network implements deep learning.  (Chaudhari, Abstract, “DeepResolve”)

Chou in view of Pham in view of Chaudhri discloses 6. (Original) The method of claim 4, wherein the convolutional neural network is a very-deep super-resolution (VDSR) neural network. (Chaudhari, Abstract, “DeepResolve”)

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Pham in view of well-known art (official notice).
Chou in view of Pham discloses 7. (Original) The method of claim 1, wherein the upsampled image data are generated using a cubic spline interpolation. Chou, paragraph 70, discloses interpolation but does not explicitly disclose cubic spline interpolation. Cubic spline interpolation is a commonly known and widely used interpolation technique in the art. See for example US 20040021424, paragraph 9 and US 5995682, Col. 1.10-1.27.  
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use cubic spline interpolation as the type of interpolation to upscaling the image in Chou.
The suggestion/motivation for doing so would have been using a well-known interpolation technique that provides reasonable results.

Therefore, it would have been obvious to combine Chou in view of Pham and well known art to obtain the invention as specified in claim seven.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Pham in view of Eskildsen.
Chou in view of Pham discloses 8. (Original) The method of claim 1, 
But does not expressly disclose “further comprising generating a cortical surface reconstruction from the super-resolution image data, wherein the cortical surface reconstruction represents a three-dimensional representation of a cortical surface of the brain of the subject”
Eskildsen discloses  “further comprising generating a cortical surface reconstruction from the super-resolution image data, wherein the cortical surface reconstruction represents a three-dimensional representation of a cortical surface of the brain of the subject” (Eskildsen, “[0002] Several neurodegenerative diseases, such as Alzheimer's disease, cause atrophy of the cerebral cortex. Measurements of cerebral cortical thickness and volume can be used in the quantification and location of atrophy. While it is possible to measure the thickness of the cerebral cortex manually from magnetic resonance (MR) images, partial volume effects (PVE), orthogonality problems, large amounts of manual labour and operator bias makes it difficult to make measurements on large patient populations. Automatic quantification and localisation of atrophy is a highly desirable goal, as it allows studying early changes and track disease progression on large populations. A first step in achieving this goal is to develop robust and accurate methods for automatically measuring cortical thickness and volume.”, Where measurements of the cortical thickness is determined in a 3D representation of the brain generated from a cortical surface reconstruction. See for example paragraph eight )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the high-resolution MRI images of the brain in Chou in view of Pham to create a cortical surface reconstruction model and measure the cortical thickness as shown in Eskildsen
The suggestion/motivation for doing so would have been cortical thickness is a known measurement used to analyze the human brain for various neurodegenerative diseases such as Alzheimer’s.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Chou in view of Pham and Eskildsen to obtain the invention as specified in claim eight.

	Chou in view of Pham in view of Eskildsen discloses 9. (Original) The method of claim 8, further comprising computing cortical thickness values for the brain of the subject based on the cortical surface reconstruction. (Eskildsen, “[0002] Several neurodegenerative diseases, such as Alzheimer's disease, cause atrophy of the cerebral cortex. Measurements of cerebral cortical thickness and volume can be used in the quantification and location of atrophy. While it is possible to measure the thickness of the cerebral cortex manually from magnetic resonance (MR) images, partial volume effects (PVE), orthogonality problems, large amounts of manual labour and operator bias makes it difficult to make measurements on large patient populations. Automatic quantification and localisation of atrophy is a highly desirable goal, as it allows studying early changes and track disease progression on large populations. A first step in achieving this goal is to develop robust and accurate methods for automatically measuring cortical thickness and volume.”, Where measurements of the cortical thickness is determined in a 3D representation of the brain generated from a cortical surface reconstruction. See for example paragraph eight )

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662